Citation Nr: 1436939	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-03 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from June 1955 to June 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The matter has otherwise been handled by the VA RO in Louisville, Kentucky. 

In September 2012, the Board denied entitlement to service connection for an acquired psychiatric disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court), and in a March 2013 Order, the Court granted the parties' Joint Motion for Remand, vacated the Board's September 2012 denial, and remanded the matter to the Board for development consistent with the Joint Motion. 

In November 2013 and February 2014, the Board remanded this case to the RO via the Appeals Management Center (AMC) and it has now been returned to the Board. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDINGS OF FACT

1.  The Veteran does not have PTSD.  


2.  The Veteran has a psychiatric disability, currently diagnosed as a mood disorder, which is attributable to service.  


CONCLUSION OF LAW

A psychiatric disability, currently diagnosed as a mood disorder, was incurred in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran reported several inservice stressors.  However, the Board notes that the matter of the veracity of the stressors is not reached here because the Veteran does not have PTSD, but rather a mood disorder, for which service connection is being granted.  Also, at this juncture, the Board notes that in the February 2014 Board remand, the inservice occurrence of a head injury was conceded.

The record reflects various psychiatric diagnoses.  The Veteran has been treated by S.J.K., M.D., since 1995.  In an August 2004 letter, this physician indicated that the Veteran had suffered a head injury during service and was presenting symptoms possibly indicative of PTSD and as related to the inservice head injury or concurrent with that head injury.  Subsequent VA records confirmed a positive PTSD screen.  In a May 2005 letter, the private physician also indicated that the Veteran had an anxiety and a sleepwalking disorder since service.  Clinical records of treatment were included.  In a December 2006 letter, Dr. K. again discussed the PTSD, although not articulating a specific stressor for that diagnosis.  A March 2007 private medical report from another provider ruled out PTSD, but diagnosed major depressive episode and an anxiety disorder.  In March and May 2007, the Veteran was also seen by Dr. J.N.S., for PTSD symptoms and the physician cited to several inservice stressors.  He noted that the Veteran's symptoms had been ongoing and unaddressed for many years.  VA records document that the Veteran was provided medication for both PTSD and anxiety.  

In October 2010, the Veteran was afforded a VA examination which yielded no current Axis I diagnosis.  In a May 2012 remand decision, the Board found this examination to be inadequate essentially because the examiner did not consider the complete factual history and that the Veteran was currently taking psychiatric medication.  The Veteran then afforded a VA examination in May 2012 which concluded that the Veteran did not have PTSD.  The examiner indicated that while the Veteran had mood symptoms, they were not related to service because he was not treated for mental health concerns until he was in his 70's and as such there was no continuum of treatment that would suggest a link among current symptoms and military service  She indicated that there was no discernible link among current symptoms and any circumstance of military service.  She stated that when asked to provide information about any potential relationship among current symptoms and military service, the Veteran was unable to do so and simply indicated that he believed that he is entitled to disability benefits because he believed that he was treated disrespectfully during his service.

Subsequent private records reflected treatment for PTSD as well as depression.  The case was again remanded, in pertinent part, because the Veteran's history of a head trauma warranted consideration as well as the new private records.  

In March 2014, an addendum opinion was obtained from the May 2012 examiner.  She opined that it is less likely than not that the Veteran's acquired psychiatric disorder (a mood disorder) began during active service or is related to any incident of service, specifically including a 1956 head injury.  With regard to the issue of PTSD, she reported that diagnostic criteria for PTSD are not met.  Even if the stressors were verified, the Veteran did not have re-experiencing or avoidance symptoms present, so a diagnosis of PTSD is inaccurate.  She related that the Veteran reported mild mood symptoms, but these mood symptoms had no discernible relationship to claimed stressors or his military service.  She opined, as in her prior opinion, that the Veteran was not treated for mental health concerns until he was in his 70's, and as such there is no continuum of treatment that would suggest a link among current symptoms and military service.  Regarding the current diagnosis of a mood disorder, not otherwise specified (NOS), she opined that there is no indication that this disorder had onset during service, or even in the years following discharge because there is no continuum of treatment that would suggest a relationship among current mood symptoms and a head injury that occurred in 1956, 51 years before any mental health problems were documented.  

The VA examiner performed a complete mental health examination and discussed the PTSD criteria.  The three VA examination reports concluded that there was no PTSD.  While private records and other prior VA evidence indicated that the Veteran had PTSD, there was not a discussion as complete as the VA examiner's with regard to all of the PTSD criteria contained therein.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, with regard to the VA diagnoses, the VA examiner who conducted the May 2012 examination, and in the later addendum, most fully addressed this matter and is therefore the most probative medical evidence.  

Likewise, as the examiner determined that the Veteran does not have PTSD, the examiner's opinion outweighs the Veteran's personal belief, and those of his relatives, that he has this psychiatric disorder because although they are competent in certain situations to provide a diagnosis of a simple condition, they are not competent to provide evidence as to more complex medical questions as are present in this case and which require an expert medical opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Thus, as the most probative evidence on this point establishes no diagnosis of PTSD, service connection is not warranted.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  

However, the Veteran has also been variously diagnosed as having psychiatric disability, presently diagnosed as a mood disorder.  The Board notes that there has been incomplete uniformity in the precise diagnosis, but it is clear that the Veteran has retained a diagnosis and undergone treatment since the mid-1990's.  Thus, the Board accepts that while there were various diagnoses, this was representative of the same disability pathology.  His treating physician indicated that it was not until the mid-1990's that the Veteran was forthcoming with his history and symptoms.  This examiner also indicated and accepted that the Veteran had suppressed his psychiatric issues prior to that time.  These private examiners also presented competent opinions as medical professionals.  The Veteran's head injury was verified and his report of ongoing symptoms, described in detail in some of the reports, is found to be competent as well as credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) see also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The private examiners indicated that the Veteran's psychiatric disability began during service and, according to one, since the time of the head injury.  While the recent VA examination reports indicated that there was no continuum of symptoms or treatment prior to the 1990's, the private examiners stated that the Veteran's symptoms were suppressed and unaddressed, and attributed his psychiatric disability to service.  The Board finds that the medical evidence of record is in relative equipoise as to the matter of whether his currently diagnosed psychiatric disability, a mood disorder, is etiologically related to service.  As noted, there are contradictory opinions, but the Board finds that they are of equally probative value as they were provided by specialists and were based on essentially accurate medical histories.  In addition, lay evidence generally supports the positive medical evidence.  

The evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Accordingly, service connection for a psychiatric disability, currently diagnosed as a mood disorder, is warranted.



ORDER

Service connection for a psychiatric disability, currently diagnosed as a mood disorder, is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


